ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_03_FR.txt. 34

OPINION INDIVIDUELLE
DE SIR HERSCH LAUTERPACHT

[Traduction |

Bien que j’approuve le dispositif de l’Arrét en tant que la Cour
se déclare incompétente pour statuer au fond sur l'affaire qui lui
est soumise, ]’ai le grand regret de ne pas être d'accord avec les
motifs de l’Arrêt. Comme les questions en jeu sont intimement liées
à la nature des décisions de la Cour en matière de compétence, ainsi
qu’à certaines questions fondamentales concernant sa juridiction
obligatoire, j'estime de mon devoir d'indiquer avec quelque détail
ma position sur le sujet.

L’Arrét de la Cour est exclusivement fondé sur la conclusion que
la Cour est tenue de décliner compétence pour le motif que la
Norvège a invoqué par voie de réciprocité la réserve, insérée dans
la déclaration française d'acceptation, par laquelle le Gouvernement
français a soustrait à la juridiction de la Cour les «affaires qui
relèvent essentiellement de la compétence nationale telle qu’elle
est entendue par le Gouvernement de la République française ».

Il y a deux raisons qui m’empéchent de m’associer aux motifs
énoncés dans l’Arrêt. En premier lieu, si l'on suppose — ce que je
ne saurais pour ma part accepter — que la déclaration française
d'acceptation est un texte juridiquement valable, la question de
compétence doit, à mon avis, être tranchée sur la base des exceptions
préliminaires substantielles invoquées par le Gouvernement défen-
deur plutôt que sur la base de l'exception subsidiaire que je viens
de mentionner. En second lieu, et c’est 1a le principal, je considère
que, la déclaration française d'acceptation étant nulle en raison de
ladite réserve, la Cour n’est pas en présence d’un texte dont elle
puisse appliquer les réserves. C’est ce fait, et non le recours de la
Norvège à la réserve française relative aux affaires relevant de la
compétence nationale, qui constitue à mes yeux la vraieraison
pour laquelle la Cour n’a pas compétence en l'espèce.

Dans la présente opinion individuelle, j’emploierai, par abrévia-
tion, l’expression «réserve automatique » pour désigner la réserve
française relative aux «affaires qui relèvent essentiellement de la
compétence nationale telle qu’elle est entendue par le Gouverne-
ment de la République française ». Cette désignation exprime le
fonctionnement automatique de la réserve en ce sens qu’en vertu
de ladite réserve le rôle de la Cour se borne à enregistrer la décision
qui est prise par le Gouvernement défendeur et qui n’est pas
soumise à l’examen de la Cour.

29
EMPRUNTS NOR\. (OP. INDIV. SIR HERSCH LAUTERPACHT)

a
Ch

I
Les Exceptions préliminaires de la Norvège

Le Gouvernement norvégien a contesté la compétence de la Cour
en l’espéce sur la base des exceptions préliminaires suivantes:

1) Il soutient que, comme la requête française concerne un
différend qui reléve exclusivement du droit interne norvégien, ce
différend ne tombe pas sous le coup de l’article 36, paragraphe 2,
du Statut, lequel, fait-on valoir, vise uniquement les différends
relatifs à des points de droit international.

2) Deuxièmement, le Gouvernement norvégien soutient que les
porteurs d’obligations au nom desquels le Gouvernement francais
s’est considéré comme fondé 4 saisir la Cour n’avaient pas aupara-
vant épuisé les recours internes, comme le prescrit le droit inter-
national. Cette exception est étroitement liée à la précédente, en ce
sens que, ainsi que le Gouvernement norvégien l’a souligné avec
insistance dans ses écritures et plaidoiries, c’est le défaut d’épuise-
ment des recours internes qui a empêché le différend de prendre le
caractère d'un différend de droit international.

3) Troisièmement, si un «doute ... pouvait ... subsister » sur la
thèse d’après laquelle le différend concerne uniquement une question
de droit norvégien, le Gouvernement norvégien se prévaudrait,
sur la base de la disposition relative à la réciprocité, de la « réserve
automatique » contenue dans la déclaration française d'acceptation.
Comme je l’ai déjà dit, l’Arrêt de la Cour se fonde exclusivement
sur cette dernière exception préliminaire.

Tl semble un bon principe de procédure judiciaire qu’à moins
d’impossibilité découlant des dispositions de son Statut ou d’autres
considérations juridiques déterminantes, l’Arrêt de la Cour doit
attacher aux conclusions des Parties une intention, sinon forcément
un effet, que les Parties elles-mêmes leur attribuent. Appliquée aux
exceptions d’incompétence, ce principe signifie que, lorsqu'une
Partie a opposé des exceptions à la compétence de la Cour, la
décision prise en la matière doit se référer aux exceptions qui, dans
l'intention de la Partie qui les invoque, sont des exceptions prin-
cipales plutôt que subsidiaires et ont un caractère substantiel
plutôt que formel. Il en est particulièrement ainsi dans le domaine
international où un Gouvernement peut légitimement penser qu’il
ne doit pas être considéré comme ayant avec succès contesté la
compétence de la Cour sur la base d’exceptions d'un caractère
auxiliaire et automatique — alors que son principal effort a porté
sur des exceptions d’incompétence substantielles. I] résulte claire-
ment des écritures comme des plaidoiries que la Norvège, loin
d'invoquer la «réserve automatique » comme son exception prin-
cipale, n’entendait y recourir qu'à titre subsidiaire et en dernier

30
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 36

ressort — uniquement si un «doute … pouvait ... subsister » sur
les exceptions préluninaires principales. Telle est la raison pour
laquelle, après avoir invoqué la «réserve automatique » à titre
subsidiaire dans le document original intitulé « Exceptions pré-
liminaires de la Norvège », le Gouvernement norvégien ne l’a pas
mentionnée une seule fois par la suite, sauf d’une manière générale
et indirecte. Cette exception, sans avoir été formellement retirée,
a été laissée à l'arrière-plan tout au long de la procédure — réti-
cence qu’explique la répugnance d’un gouvernement à se fonder
principalement sur une exception dont le succès dépend de la
simple affirmation de la volonté de ce gouvernement. À mon avis,
une Partie devant la Cour est fondée à attendre que l’Arrét reflète
aussi exactement que possible les aspects fondamentaux de la
position juridique prise par cette Partie. Au surplus, j'estime
conforme au rôle véritable de la Cour de répondre aux deux prin-
cipales questions de compétence qui ont divisé les Parties pendant
de longues années et qui présentent un intérêt considérable pour
le droit international. Il se peut qu'il y ait quelque chose de convain-
cant et de séduisant dans l'opinion d’après laquelle, entre plusieurs
solutions possibles, un tribunal doit choisir la plus simple, la plus
concise et la plus rapide. Toutefois, j'estime que cela ne saurait
constituer, pour cette Cour, les seules considérations légitimes en
cause.

C'est pourquoi, tout en considérant que la Cour n’est pas en
présence d’une déclaration d’acceptation valable sur la base de
laquelle elle peut se déclarer compétente, j'estime de mon devoir
d'exposer mon opinion quant aux exceptions préliminaires prin-
cipales de la Norvège. A part l'exception partielle à laquelle je vais
faire allusion, ce sont les deux seules exceptions d’incompétence
qui aient été discutées devant la Cour.

Il existe deux autres exceptions préliminaires qui figurent dans
les écritures et les plaidoiries et qu'il suffira de mentionner en
passant. Dans l’une, qui a été retirée par la suite, la Norvège soute-
nait que l'objet du différend ne tombait pas sous le coup de la
déclaration française d’acceptation, laquelle est limitée aux « diffé-
rends qui s’éléveraient au sujet de faits ou situations postérieurs à
la ratification » de ladite déclaration. L'autre exception ne s’appli-
quait qu'à une partie de la demande. Dans cette exception, la
Norvège soutenait que quelques- -uns des emprunts en question
n'ayant pas été contractés par l’État norvégien mais par certaines
banques qui ne lui sont pas identiques, la Norvège ne saurait
légitimement être actionnée en ce qui concerne cette partie de la
demande. I] n'est pas nécessaire de traiter ici de cette dernière
exception, que je ne considère pas comme bien fondée.

%

Quant à la première exception préliminaire, je ne puis accepter
l'opinion que l’objet du différend actuel ne relève pas du droit

31
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 37

international mais exclusivement du droit interne. Sans doute la
question de l'interprétation des contrats entre le Gouvernement
norvégien et les obligataires est principalement une question de
droit norvégien. I] n’est pas contesté que le droit norvégien soit le
droit applicable au contrat et qu'il appartienne aux tribunaux
norvégiens de décider ce que la Norvège a effectivement promis de
payer. Toutefois, la réclamation du Gouvernement français est que,
eu égard à la loi monétaire suspendant l’application de la clause or,
le droit norvégien que les tribunaux norvégiens sont tenus d’appli-
quer en cette affaire est contraire au droit international. Les tribu-
naux norvégiens pourraient dire que la clause or dans les titres est
une clause espèces or (par opposition à une clause valeur or), que
cette clause espèces or a été rendue inopérante à la suite de la
législation en question et que la monnaie existante est par consé-
quent un moyen de paiement libératoire. Aux yeux du Gouverne-
ment norvégien, telle est l’interprétation correcte de ce qu'il a
promis de payer en droit. Mais c’est cette législation même, dans
la mesure où elle touche les obligataires français, qui peut être la
cause d’une violation de droit international dont se plaint la France,

On peut admettre, pour simplifier un problème qui n’est nulle-
ment simple, qu'un contrat «international » doit être soumis à un
droit interne quelconque; telle fut l'opinion de la Cour permanente
dans les affaires des emprunts serbes et brésiliens. Cela ne signifie
pas toutefois que ce droit interne soit complètement en dehors du
domaine du droit international. La loi interne — y compris la loi
monétaire — peut être contraire, dans son intention ou dans ses
effets, aux obligations internationales de l’État. La question de la
conformité de la loi interne avec le droit international est une
question de droit international. L'idée que, si une question est
régie par le droit interne, elle est pour ce motif également en dehors
du domaine du droit international est à la fois nouvelle et, si elle
est acceptée, subversive en droit international. I] ne suffit pas
qu'un Etat fasse rentrer une question sous la protection de sa
législation, ayant peut-étre un caractére purement confiscatoire,
pour la soustraire efficacement à tout contrôle du droit interna-
tional. Nl peut n’y avoir pas grande différence entre un Gouverne-
ment qui rompt illégalement un contrat avec un étranger et un
Gouvernement qui passe une législation lui rendant impossible
d’exécuter le contrat. Pour ces motifs, on peut difficilement accepter
l'argument de la Norvège tendant à dire que, la Cour ne pouvant
statuer que sur la base du droit international et la principale ques-
tion de fond en litige étant Pinterprétation du droit norvégien, il ne
s’agit pas d'un différend visé par l’article 36, paragraphe 2, du
Statut. Le litige actuellement soumis à la Cour, bien qu'il touche a
l'application du droit norvégien, est aussi un différend qui affecte
le droit international. Il se peut que, si la Cour était compétente au
fond, elle jugerait que la Norvège n'a violé aucune règle de droit

32
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 38

international en refusant de rembourser les titres en or. Mais, en
statuant en ce sens, la Cour appliquerait le droit international.

La plus grande partie des écritures et des plaidoiries de la Nor-
vege — comme de l’État demandeur — a été consacrée à l’examen
des questions pertinentes de droit international. La question du
traitement accordé par un État aux droits de propriété des étran-
gers — y compris aux droits de propriété procédant d'emprunts
internationaux — est un point de droit international. I] en est de
même de la question de savoir si, à cet égard, l'égalité de traite-
ment accordée aux nationaux et aux étrangers dégage un Etat de
sa responsabilité internationale. Il en est encore de même de la
question de savoir s’il y a sous ce rapport une différence entre les
étrangers résidents et les étrangers non-résidents. Aussi bien peut-il
être difficile de contester que l’allégation d'un traitement discrimi-
natoire entre les porteurs d'obligations français et des porteurs non
norvégiens soulève un point de droit international. La question
même de savoir si les recours internes ont été épuisés — question
dont la Norvège a fait dépendre le caractère international du diffé-
rend — est un point de droit international. Enfin, si les allégations
du Gouvernement français relatives à l'obligation d'arbitrage qu’im-
poserait la convention de La Haye de 1907 sur les dettes contrac-
tuelles semblent avoir peu de substance, il est pertinent de dire que
la convention reconnait indirectement que des différends de cette
nature sont aptes à être réglés par référence au droit international
public. Il est pertinent à cet égard de noter le texte de l’article 53
de la convention de La Haye de 1907 pour le règlement pacifique
des conflits internationaux, article qui mentionne expressément
comme aptes à être arbitrés par la Cour permanente d’Arbitrage
les différends « provenant de dettes contractuelles réclamées à une
Puissance par une autre Puissance comme dues à ses nationaux ».

On ne saurait valablement contester le caractère pertinent de
ces questions de droit international en faisant valoir que, avant et
à moins que les tribunaux norvégiens ne se soient prononcés, il n’est
pas certain que la Norvège ait commis une violation du droit inter-
national. Le point essentiel est que, si l’on suppose que la loi
norvégienne a des effets préjudiciables aux porteurs français, cela
met en jeu diverses questions de droit international. Introduire
dans ce contexte la question de l’épuisement des recours internes
revient à entraîner l'affaire dans un cercle vicieux. L’épuisement
des recours internes ne suffit pas à faire entrer dans le domaine du
droit international un différend qui en est par aïlleurs exclu. Le
non-épuisement des recours internes constitue une exception à la
compétence de la Cour; il ne saurait affecter le caractère intrinsè-
quement international d’un différend.

Dans ces conditions, j'estime qu’en principe l'espèce relève égale-
ment du droit international public et tombe sous le coup des diffé-
rends visés à l’article 36, paragraphe 2, du Statut de la Cour.

33
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH.LAUTERPACHT) 39

* * *

A mon avis, l’exception préliminaire de la Norvège visant l’épui-
sement des recours internes est bien fondée. Cela ne signifie pas
que la position du Gouvernement français sur la question soit totale-
ment sans valeur. La nécessité de l'épuisement des recours internes
n'est pas une règle purement technique ou rigide. C’est une règle
que les tribunaux internationaux ont appliquée avec une grande
souplesse. En particulier, ils se sont refusés à l'appliquer dans des
cas où il n'existe pas, en fait, de recours efficaces, en raison de la loi
de l'État intéressé ou des conditions existant dans cet Etat. Dans
le cas actuel, bien que, comme je vais le dire, la Cour ne puisse
considérer comme prouvé de façon concluante que les tribunaux
norvégiens auraient refusé un recours, il est clair que leur décision
doit être fondée, d’une manière générale, sur le droit norvégien,
y compris la loi de 1923 dont on prétend qu’elle cause un dommage
aux droits légitimes des porteurs français. Je puis, à ce point de vue,
apprécier la thèse du Gouvernement français qu’il n’existe pas de
recours effectifs à épuiser — même si je dois considérer qu'une
tentative aurait dû être faite pour épuiser ces recours, si éventuels
et théoriques qu'ils pussent être.

De même, attendu que la thèse française se fonde sur l’allégation
d'un traitement discriminatoire entre les obligataires français d’une
part et les porteurs suédois et danois de l'autre, il n’est pas facile
de voir quels recours les tribunaux norvégiens auraient pu fournir
contre des actes gouvernementaux qui, en eux-mêmes, ne causent
aucun préjudice aux porteurs français.

Toutefois, ces doutes ne me paraissent pas assez sérieux pour
rendre inopérante l'exigence de l'épuisement antérieur des recours
internes. La position juridique en la matière ne peut être considérée
comme assez nette pour faire écarter la possibilité raisonnable de
tout recours efficace devant les tribunaux norvégiens.

Le Gouvernement norvégien a soutenu que le fardeau de la preuve
de Vinefficacité des recours internes incombe à la France. D’une
manière générale, il n’y a pas grande assistance à attendre de
l'argument visant le fardeau de la preuve. I! faut toutefois qu'il y
ait une certaine répartition prima facie du fardeau de la preuve.
Ceci étant, les considérations qui suivent paraissent être le principe
exact en la matière: 1 1) En règle générale, il appartient à l’État
demandeur de prouver qu'il n'existe pas de recours efficace auquel
on puisse s’adresser; 2) cette preuve n'est pas nécessaire s’il existe
une loi qui, à première vue, prive les demandeurs particuliers d’un
recours; 3) dans ce cas, il appartient à l'Etat défendeur de démon-
trer que, nonobstant l'absence apparente d’un recours, son existence
peut néanmoins être raisonnablement présumée; 4) le degré du
fardeau de la preuve à produire ainsi ne doit pas être si strict qu’il
rende la preuve déraisonnablement difficile. Dans les procédures
écrite et orale, le Gouvernement de Norvège a tenté de présenter

34
EMPRUNTS NORV. (oP. INDIV. SIR HERSCH LAUTERPACHT) 40

cette preuve. Quelle que puisse étre sa valeur démonstrative, elle
peut étre considérée comme suffisante pour les besoins de la cause.

En premier lieu, en matiére monétaire et d’emprunts internatio-
naux, les décisions des tribunaux des divers pays — y compris ceux
de la Norvége — ne montrent pas un degré si prononcé d’uniformité
et de certitude qu’on puisse prévoir en toute assurance le résultat
d’une action devant les tribunaux norvégiens. La décision de la
Cour permanente de Justice internationale dans les affaires des
clauses or brésilienne et serbe a été suivie par les tribunaux de
certains pays, mais non par tous. Tandis que les tribunaux de la
plupart des Etats ont interprété la clause espéces or comme impli-
quant nécessairement une clause valeur or, telle n’a pas été la
pratique dans tous les pays. Au surplus, les tribunaux d’un méme
pays ont souvent manifesté des divergences et des hésitations
considérables sur la question. Ainsi, en Angleterre, dans deux
affaires importantes visant la clause or — The King v. International
Trustees for the Protection of Bondholders [1937| A.C. 500, et Fest v.
Société Intercommunale Belge d'Électricité [1934] A.C. 161 — la
Chambre des Lords a eu 4 infirmer les décisions du tribunal de
premiére instance et de la cour d’appel. Bien que les tribunaux
francais aient, avec une certaine uniformité, refusé de reconnaitre
le cours forcé dans les contrats internationaux, ils semblent l’avoir
fait pour des motifs différents et divergents. En certains cas, ils se
sont fondés sur le principe d’après lequel une loi étrangère de droit
public ne peut s’appliquer qu’à l’intérieur de l’État en question;
dans d’autres cas, ils ont appliqué le principe de l’autonomie de la
volonté qui permet aux parties d’écarter l’application de n’importe
quel système juridique interne; dans d’autres cas encore ils se sont
fondés sur l'opinion que, bien que le jeu de la clause or soit soumis
à la loi de l'État intéressé, il ne l’est que dans les limites de l’ordre
public. Ceci étant, il peut n'y avoir pas de raison suffisante pour
tirer des conclusions définitives de la prétendue pratique antérieure
des tribunaux norvégiens et pour affirmer qu'il a été prouvé de
façon concluante qu’il n’existe pas, en cette affaire, de recours
utilisable en droit norvégien. Il est possible — si improbable que
soit cette possibilité aux yeux du Gouvernement français — que
les tribunaux norvégiens décident que les obligations comportaient
une clause or réelle et qu’eu égard au droit international ou au droit
constitutionnel de la Norvège, la loi de 1923 ne peut s'appliquer, ou
doit s'appliquer de façon à ne pas causer préjudice aux porteurs
français.

Je ne puis considérer comme certain qu’en admettant que la
législation norvégienne en la matière soit contraire au droit inter-
national, dans la mesure où elle touche aux étrangers, aucun recours
n’est possible en droit norvégien. Il existe une tendance dans la
pratique des tribunaux de nombreux États à regarder en quelque
sorte le droit international comme partie du droit interne, ou comme
rentrant légitimement dans la notion nationale d'ordre public.

35
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 41

Bien que le Gouvernement norvégien ait reconnu qu’en aucun cas
un tribunal norvégien ne peut écarter une loi norvégienne pour le
motif qu’elle est contraire au droit international, il a affirmé la
possibilité qu'un tribunal norvégien estime que le droit inter-
national fait partie du droit du Royaume, au point qu'il faille, si
possible, interpréter la loi norvégienne en question de manière à ne
pas lui imputer l'intention ou l’effet de violer le droit international.
De même, il paraît en fait que, dans certaines affaires, les tribunaux
norvégiens ont le pouvoir de contrôler les actes du législateur, en
particulier au point de vue de leur conformité avec la constitution. On
a affirmé que cela pouvait signifier que les tribunaux norvégiens
pourraient refuser de donner effet rétroactif à la loi en question.
Ces possibilités sont lointaines. Elles ne sont pas si absolument
lointaines qu’elles méritent d’être écartées purement et simplement.
En second lieu, il est difficile d'admettre, eu égard à la longue
histoire du différend actuel et des négociations qui s’y rapportent,
que la France ait fourni des explications suffisantes du fait que les
créanciers français n’ont pas tenté un recours devant les tribunaux
norvégiens. On n’a pas indiqué de raisons convaincantes pour
justifier que le Gouvernement français n’ait pas encouragé une
tentative d’épuiser les recours internes, ce qui aurait aidé à éliminer
cette exception préliminaire. Le retard résultant de cette tentative
aurait été relativement faible par comparaison avec la longue
période d'années consacrées à des négociations prolongées sur la
question. I] semble qu’on voit, au travers des conclusions du
Gouvernement français, la trace d’une crainte qu'après que les
tribunaux norvégiens auront finalement rejeté la réclamation des
créanciers français, la seule réclamation internationale possible
pour le Gouvernement français soit celle d’un déni de justice. Cette
crainte n’est probablement pas fondée. Une décision contraire
définitive des tribunaux norvégiens permettrait encore au Gouverne-
ment français de soutenir que la loi norvégienne, telle que finale-
ment appliquée par les tribunaux norvégiens, est contraire au droit
international. Il est impossible d’attacher une importance décisive
à l'opinion que, le Gouvernement norvégien ayant à plusieurs
reprises répété que la loinorvégienne ne lui permettait pas d'effectuer
paiement en or, les porteurs français étaient fondés à présumer
qu'ils étaient sans recours en droit norvégien. Le Gouvernement
norvégien, étant une partie intéressée, n’était pas à cette fin un
interprète autorisé du droit norvégien. Il appartenait aux porteurs,
en introduisant une instance devant les tribunaux norvégiens,
d'essayer de montrer que le Gouvernement norvégien interprétait
à tort la loi norvégienne. Si les tribunaux avaient jugé que cette
interprétation était correcte, alors la voie de la procédure inter-
nationale ne serait plus bloquée par l'exception fondée sur le non-
épuisement des recours internes. Je dois donc, quoique non sans
hésitation, considérer cette exception comme bien fondée.

36
EMPRUNTS NORV. (or. INDIV. SIR HERSCH LAUTERPACHT) 42

* * *

En invoquant la «réserve automatique », le Gouvernement
norvégien estimait apparemment qu'il ne faisait rien de plus que
de l’invoquer à l'appui — un appui décisif en cas de nécessité —
de la thèse qu’il venait de faire valoir et d’après laquelle le différend
ne relève pas du droit international et ne tombe par conséquent
pas sous le coup de l’article 36, paragraphe 2, du Statut, sur la base
duquel la Norvège a accepté la juridiction obligatoire de la Cour.
En réalité, il s'agit là de deux questions differentes. Un différend
peut relever essentiellement de la compétence nationale d’un Etat
(c'est-à-dire tomber sous le coup de la «réserve automatique») tout
en étant en même temps un différend relatif à une question de
droit international.

Si la Cour était appelée à rechercher elle-même si l’objet du
différend actuel relève essentiellement de la compétence nationale
Ge la Norvège, elle se trouverait en présence d’une tâche délicate.
On pourrait considérer que, bien que -— contrairement à l'opinion
soutenue par le Gouvernement norvégien — le différend relève
également du droit international, il procède toutefois d’une affaire
qui relève essentiellement de la juridiction de l’État, les questions
monétaires relevant essentiellement de la compétence nationale.
Dans ce cas, l'exception préliminaire fondée sur la réserve française
serait valable par elle-même — en dehors de tout droit de décision
unilatérale. Une autre conception serait que, si un différend relève
également du droit international, il ne relève plus exclusivement de
la compétence nationale; que les termes «exclusivement » et
« essentiellement » sont substantiellement identiques; et que par
conséquent l’objet du litige soumis à la Cour ne relève pas essen-
tiellement de la compétence nationale de la Norvège. Toutefois,
le Gouvernement norvégien n'a pas cru important de développer
cette distinction. Non seulement il a fait entendre, dans le minimum
de mots, que l'affaire relève essentiellement de la compétence
nationale de la Norvège: il a déclaré qu'il le disait et qu'il le disait
d’une manière définitive.

La décision ainsi prise a été invoquec à titre subsidiaire au début
de la procédure. Elle a été ensuite laissée à l'arrière-plan, pour
n'être invoquée que par des voies soigneusement indirectes. Elle
n’a jamais été formellement retirée. Elle constitue la base exclusive
de l’Arrêt de la Cour, laquelle sur ce point s'exprime en substance
comme suit: Selon le Gouvernement norvégien l'affaire relève
essentiellement de la compétence nationale de la Norvège. Cette
opinion est peut-être mal fondée. Toutefois, c'est l'opinion du
Gouvernement norvégien. À ce titre, elle est déterminante aux
fins de la compétence de la Cour — de même que, si le Gouverne-
ment français était l'État défendeur, son opinion en ce sens serait
déterminante en vertu de la réserve qu’il a formulée. La Cour doit
accepter cette opinion, non pas parce qu’elle la partage, mais parce

37

 
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 43

que c’est l’opinion du Gouvernement norvégien. Sa justesse est
sans pertinence. Telle est l’inévitable conséquence de la condition
sous laquelle la France — et par conséquent la Norvége — a accepté
la juridiction de la Cour. Cette exception préliminaire norvégienne
présente un caractère tout à fait péremptoire, elle a pleine efficacité,
au point d’en être automatique, et elle n’est pas susceptible d’être
examinée par la Cour.

J'ai indiqué les raisons pour lesquelles j'estime que la « réserve
automatique », étant d’une nature subsidiaire, n’a en aucune
manière été conçue comme devant constituer la base exclusive de
l’Arrét de la Cour. Toutefois, en dehors de cet aspect de la question
et quoi qu’il en soit de la validité de l’acceptation française dans
son ensemble, j'estime que la Cour ne pouvait agir sur la base de
ladite réserve. La raison en est qu'il est, à mon avis, juridiquement
impossible pour la Cour d’agir à l’encontre du Statut qui lui impose
le devoir et lui confère le droit de décider de sa compétence. Ce
droit ne saurait être exercé par une partie au litige. La Cour ne
saurait en aucun cas considérer comme recevable la thèse d’après
laquelle les parties auraient accepté sa juridiction sous réserve que
ce soit elles, et non la Cour, qui en décident. Une telle manière
d’agir est, selon moi, en contradiction avec l’article 36 (6) du Statut,
lequel, sans aucune limitation, confère le droit et impose le devoir
à la Cour de décider de sa compétence. Au surplus, ce procédé est
également en contradiction avec l’article premier du Statut et
l’article 92 de la Charte des Nations Unies, lesquels stipulent que
la Cour fonctionne conformément aux dispositions de son Statut.
C'est la question que je me propose maintenant d'examiner en
même temps que celle de la validité de l'acceptation française.

II
La validité de la déclaration française d'acceptation

1. La «réserve automatique » est-elle compatible avec le Statut ?

J'ai énoncé les raisons pour lesquelles, si je me sentais libre de
le faire, je rejetterais toutes les exceptions préliminaires norvé-
giennes, à l’exception de celle qui vise l'épuisement des recours
internes. Toutefois, je ne me sens pas libre de trancher la question
de compétence sur ces bases. Le faire serait admettre que la Cour est
en face d’un instrument valable d'acceptation de sa compétence
par la France. A mon sens, il est impossible de l’admettre. Puisque
la déclaration française d'acceptation écarte de la compétence de la
Cour «les affaires qui relèvent essentiellement de la compétence
nationale telle qu’elle est entendue par le Gouvernement de la
République française » — l'accent portant sur les mots «telle
qu'elle est entendue par le Gouvernement de la République fran-

38
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 44

çaise » —, je considère que c’est, en raison de cette dernière qualifi-
cation, un instrument qui ne peut produire des effets juridiques
devant la Cour ni établir sa compétence. Il en est ainsi pour la
double raison suivante: a) elle est contraire au Statut de la Cour;
b) l'existence de l'obligation étant dépendante de la décision du
Gouvernement qui accepte la disposition facultative, l'acceptation
ne constitue pas une obligation juridique. Cette déclaration d’accep-
tation ne peut donc servir de base à la compétence de la Cour. La
Norvège n'a pas accepté la compétence de la Cour sur aucune autre
base. En conséquence, la Cour est mcompétente.

La première raison de ce point de vue est, je viens de le dire, que
ce passage particulier de l'acceptation de la disposition facultative
par le Gouvernement de la République française est contraire au
Statut de la Cour. Dans cette réserve, le Gouvernement français
déclare en substance: Si un Gouvernement présente une requête à
la Cour en invoquant l'acceptation française de compétence, et si
le Gouvernement français soutient que la Cour est incompétente
parce que l’objet du différend relève essentiellement de la compé-
tence interne de la France, alors, la Cour n’a pas le pouvoir de
statuer sur cette allégation particulière; elle doit accepter d’être
liée par la conception française de la position juridique en la matière.

Si ce type de réserve est valable, alors la Cour n’est pas en mesure
d'exercer le pouvoir qui lui a été conféré — en fait, le devoir qui lui
a été imposé — aux termes du paragraphe 6 de l’article 36 du Statut.
Ce paragraphe dispose que: «en cas de contestation sur le point de
savoir si la Cour est compétente, la Cour décide ». La réserve
française dispose que si, sur cette question particulière, une contes-
tation s'élève entre les parties sur le point de savoir si la Cour est
compétente, la question sera tranchée par la décision du Gouverne-
ment français. La réserve française est donc non seulement contraire
à l’un des principes les plus fondamentaux du droit international —
et national — d’après lequel il rentre dans le pouvoir inhérent d’un
tribunal d'interpréter le texte qui établit sa compétence. Elle est
également contraire à une disposition expresse du Statut de la Cour
aussi bien qu'aux articles premier du Statut et 92 de la Charte qui
prescrivent à la Cour d'exercer ses fonctions conformément aux
dispositions de son Statut.

Or quel est le résultat du fait qu'une réserve ou une partie de
réserve est contraire aux dispositions du Statut de la Cour? Il en
résulte à mon avis que cette réserve ou partie de réserve est nulle.
Quelques exemples pourront être utiles pour illustrer ces aspects de
la question: Que se passerait-il si un Etat, en acceptant — ou en
prétendant accepter — les obligations de l’article 36 du Statut,
excluait l’application du paragraphe 6 de cet article en ce qui
concerne non seulement une réserve, mais toute réserve ou, plus
généralement, toute contestation relative à la compétence de la

39
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 45

Cour? Que se passerait-il si la déclaration contenait la condition
que la procédure orale fût secrète; ou que, pour être obligatoire,
l’arrêt de la Cour dût être rendu à l’unanimité;ou qu'il ne contint
pas d’exposé des motifs; ou qu'aucune opinion dissidente n’y
fût annexée; ou que les juges d’une ou de plusieurs nationalités
fussent exclus du siège; ou que, contrairement au texte de
l’article 38 du Statut, la Cour appliquât uniquement les traités et
la coutume, de sorte qu’elle ne serait pas autorisée à appliquer
les principes généraux de droit reconnus par les nations civilisées
et que, si elle ne pouvait fonder son arrêt sur un traité ou une cou-
tume, elle devrait prononcer un non liquet? Que se passerait-il en
cas de réserves de ce genre?

On peut considérer certains de ces exemples comme hypothéti-
ques et forcés. En réalité, ils sont moins forcés que le cas particulier
dont il s’agit ici — c’est-à-dire celui d’une réserve aux termes de
laquelle un Gouvernement réclame, après avoir accepté la juridic-
tion obligatoire de la Cour, le droit de décider par lui-même, après
qu'un différend s’est élevé et a été soumis à la Cour, si la Cour est
compétente. Il n’est pas non plus exact de dire que ces exemples
sont dénués de pertinence parce que, si le Statut, tel qu'il est inter-
prété dans la pratique, permet de faire des réserves quant à la
compétence de la Cour, il ne le permet pas quant à son fonctionne-
ment et à son organisation. En effet, même si l’on tient cette distinc-
tion pour valable, la réserve en question concerne le fonctionnement
de la Cour en matière de compétence.

Il est clair que la Cour ne peut agir que conformément à son
Statut. On peut mentionner ici, à titre d'exemple, l'affaire des
Zones franches dans laquelle la Cour a déclaré qu’il «ne lui appar-
tient pas, sur la proposition des Parties, de déroger aux dispositions
du Statut » — déclaration faite en réponse à une demande des
parties tendant à ce que la Cour leur communique à titre officieux
le résultat du délibéré (Série A, n° 22, p. 12). La Cour a agi de cette
manière bien qu’elle ne fût pas à l’époque tenue par les dispositions
expresses de la Charte et du Statut lui prescrivant d’agir conformé-
ment à son Statut. Dans un autre domaine, la Cour a estimé dans
son avis consultatif du 7 juin 1955 sur la Procédure de vote de I’ As-
semblée générale en matière de pétitions relatives au Sud-Ouest africain,
qu'il était juridiquement impossible pour l’Assemblée générale de
prendre des décisions en cette matière suivant un système de vote
«absolument étranger à celui qui est prescrit dans la Charte »
(C. I. J. Recueil 1955, p. 76). On pouvait dans ce cas considérer
que, le vote étant dans une certaine mesure une question de procé-
dure, l’Assemblée générale jouissait d’une certaine latitude à cet
égard. Telle ne fut pas la manière de penser de la Cour. Elle fonda
son avis sur le principe qu'un organisme ne saurait fonctionner que
conformément à son acte constitutif. Dans la présente espèce,
l'acceptation de la juridiction de la Cour dépend d’une condition
qui déroge clairement au Statut — qui est en nette contradiction

40
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 46

avec le Statut — en ce qui concerne un aspect fondamental du
fonctionnement de la Cour. Il semble que, pour cette raison, la
déclaration française d'acceptation serait nulle, même si la ques-
tion qui est liée à celle de sa nullité ne se posait pas dans le présent
litige. Mais cette question se pose. Le Gouvernement norvégien
s’est prévalu de la réserve et, tout en la laissant à l'arrière-plan, il
ne l’a pas retirée.

En acceptant la juridiction de la Cour, les Gouvernements sont
libres de la limiter de façon radicale. Il peut en résulter que le
champ d'application de l'acceptation de la juridiction de la Cour
soit réduit à peu de choses. Les Gouvernements ont, en tant que
dépositaires des intérêts qui leur sont confiés, pleinement le droit
d'agir de cette manière. Leur droit de formuler des réserves non
incompatibles avec le Statut n’est plus en doute. Mais le point de
savoir si le peu qui reste est ou n’est pas soumis à la juridiction de
la Cour doit être tranché par la Cour elle-même. Toutes conditions
ou réserves tendant à priver la Cour de ce pouvoir sont contraires
à une disposition expresse du Statut et à la notion même d'octroi
de juridiction obligatoire de la Cour, telle qu’elle est contenue dans
l’article 36, paragraphe 6. Comme telles, elles sont nulles. On a dit
que, si les Gouvernements sont libres d'accepter ou de ne pas
accepter la disposition facultative, ils ont la faculté d’en accepter
le strict minimum. Cela est évident. Mais ce strict minimum ne doit
pas être en opposition avec le Statut.

Si la Cour ne peut fonctionner que conformément à son Statut,
elle doit, lorsqu'elle se trouve en présence d’une acceptation conte-
nant une réserve contraire à une disposition du Statut, considérer
que cette réserve est nulle. Il ne s’agit pas la d’une subtilité juridi-
que. Cette conclusion résulte du fait que le Statut de la Cour
constitue la base et la source même de la déclaration d’acceptation.
La déclaration n'existe qu’en vertu du Statut. Elle n’a d'existence
juridique que si elle lui est conforme. On peut mentionner à cet
égard le principe juridique, généralement admis en droit interne,
d’après lequel, dans un contrat ou tout autre acte juridique, une
condition contraire au principe fondamental de l’organisation judi-
ciaire est nulle. Ce principe est reconnu avec quelque précision par
le droit français.

Comment se fait-il qu’en formulant leur acceptation de la juri-
diction de la Cour, les Gouvernements — car le Gouvernement
français n’est pas le seul à avoir déposé une acceptation de cette
sorte — s’estiment libres de ne pas tenir compte du Statut de la
Cour auquel ils sont parties? Il serait inexact d'expliquer une telle
attitude par un défaut de familiarité avec les termes du Statut.
Les auteurs de la déclaration avaient sous les yeux les dispositions
pertinentes du Statut et les ont examinées en ce qui concerne le
point en question. La question n’est pas de savoir si la Cour doit,
directement ou indirectement, encourager pareille attitude d’in-
différence à l'égard de son Statut. La Cour n’est pas chargée de

41
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 47

sauvegarder la dignité de son Statut — bien qu’elle soit chargée de
sauvegarder son autorité. Quoi qu'il en soit, la manière délibérée
dont le Statut de la Cour a été négligé par les auteurs de la déclara-
tion a une incidence sur la question de la nullité de leur déclaration.
Car elle rend vaine toute tentative de ramener la déclaration d’une
manière ou d’une autre, par voie d'interprétation, dans les limites
de la conformité au Statut et de préserver par conséquent son
caractère de déclaration juridique valable.

Au surplus, la réserve en question n’est pas contraire à un aspect
purement procédural du Statut. Elle est contraire à l’une de ses
caractéristiques essentielles. Elle s'oppose à la principale sauve-
garde du système de la juridiction obligatoire de la Cour, sauve-
garde sans laquelle cette juridiction obligatoire, dépendant de la
volonté de la partie défenderesse manifestée après l'introduction de
Vinstance devant la Cour, n’a pas de sens. Le paragraphe 6 de
l’article 36 est ainsi une condition essentielle du système de règle-
ment judiciaire obligatoire tel qu'il a été établi par le Statut. Cette
disposition a été incorporée au Statut dans l'intention délibérée de
fournir une sauvegarde indispensable au fonctionnement du sy-
stème. L'article 36, paragraphe 2, parle de la reconnaissance par les
parties au Statut de la juridiction «obligatoire » de la Cour. Mais il
n’est pas question de juridiction obligatoire si, après qu'un diffé-
rend s’est élevé et après qu'il a été soumis à la Cour, l'État défen-
deur a le droit de décider si la Cour est compétente.

On peut ici faire état de deux arguments tendant à montrer que
la «réserve automatique » est compatible avec l’article 36, para-
graphe 6, du Statut. En premier lieu, on a dit que, si la Cour décline
compétence sur la base de la «réserve automatique », en réalité
elle rend, en pleine conformité avec l’article 36, paragraphe 6,
une décision concernant sa compétence. Cet argument est d’un
caractère verbal. Car, dans ce cas, ce n’est pas la Cour qui décide
réellement de sa compétence. La décision a été prise par le Gouverne-
ment norvégien. La Cour ne fait que l'enregistrer. En outre, la Cour
le dit dans son Arrêt. Elle déclare en substance que sa tâche se
limite à enregistrer la décision de l'État défendeur — décision que
celui-ci a le droit de prendre en vertu du jeu de la réciprocité.

Le second argument destiné à montrer que la réserve française
n'est pas contraire à l’article 36, paragraphe 6, du Statut est le
suivant: Si un Gouvernement, conformément à sa réserve, a décidé
qu’une affaire relève essentiellement de sa compétence nationale,
il n’y a pas contestation quant à la compétence. Car le fait que le
Gouvernement intéressé en a ainsi décidé n’est pas en litige; il
semble donc que la question de l’article 36, paragraphe 6, soit

42
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 48

sans pertinence à cet égard; l’application de l’article 36, paragraphe 6,
consiste tout au plus à enregistrer le fait que la décision a été
prise par l’État défendeur. Cet argument est lui aussi d’un caractère
dialectique. Quelle est en effet la situation? Un Gouvernement
introduit une instance devant la Cour et soutient dans son
mémoire que l’objet du différend relève du droit international.
L'État défendeur déclare dans son exception préliminaire qu’à
son avis l'affaire relève essentiellement de sa compétence interne.
Il existe donc un différend entre les Parties relativement à la compé-
tence de la Cour. Toutefois, en raison de la « réserve automatique »,
ce différend ne saurait être tranché par la Cour. Il est tranché par
le Gouvernement intéressé. Telle est exactement la situation en
l'espèce. Si nous examinons le fond des choses, il fait peu de doute
que la réserve est fondée sur l'intention — et qu’elle a pour effet —
de retirer à la Cour le pouvoir que lui confère l’article 36, para-
graphe 6.

2. La «réserve automatique » est-elle compatible avec l'exigence d'une
obligation juridique de se soumettre à la compétence de la Cour ?

J'ai indiqué mes raisons de considérer que la « réserve automa-
tique », en tant qu’elle implique la prétention d’une partie de
prendre une décision obligatoire pour la Cour en ce qui concerne la
question litigieuse de sa compétence, est nulle comme contraire au
Statut de la Cour.

J'arrive à la même conclusion pour une seconde — et différente —
raison, à savoir que, en raison de la réserve de compétence nationale
formulée par le Gouvernement français, la déclaration contenant
la «réserve automatique » est nulle comme manquant à une
condition essentielle à la validité d’un acte juridique. La raison en
est qu’elle donne à la partie déclarante le droit de déterminer la
portée et l'existence même de son obligation. L'effet de la réserve
française relative à la compétence nationale est que le Gouverne-
ment français a, à cet égard, contracté une obligation dans la
mesure où lui, et lui seul, considère qu'il l’a fait. Cela revient à
dire qu’il n’a contracté aucune obligation. Un acte dans lequel une
partie a le droit de déterminer l'existence de son obligation n’est
pas un acte juridique valable et exécutoire dont un tribunal puisse
connaître. Ce n’est pas un acte juridique. C’est une déclaration de
principe et d'intention de caractère politique.

Le point de savoir si l'instrument d'acceptation de l'obligation
contractée aux termes de la disposition facultative constitue un
traité ou quelque autre source d'obligation est sans pertinence aux
fins de l'opinion que j’avance ici. Dans l'affaire de l’Anglo-[ranian
Où Company, la Cour a fait observer que «le texte de la déclara-
tion de l'Iran n’est pas un texte contractuel résultant de négocia-
tions entre deux ou plusieurs États », mais qu'il «résulte d’une

43
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 49

déclaration unilatérale par le Gouvernement de l'Iran » (C.J. J.
Recueil 1952, p. 105). Cela signifie uniquement que la déclaration
résulte non pas de négociations mais d’une rédaction unilatérale.
Qu'il s'agisse d’un traité ou d’une déclaration unilatérale, elle
constitue — si elle doit être considérée comme un texte juridique
sur lequel on peut fonder la compétence de la Cour — la manifes-
tation d’une intention de créer des droits et obligations réciproques.
On notera que l’article 36, paragraphe 2, parle de l'acceptation de
la juridiction de la Cour à I’ égard de «tout autre État acceptant la
même obligation ». En fait, il n’y a pas de difficulté à se représenter
la déclaration: d'acceptation comme l'adhésion à un traité multi-
latéral fait de la même manière que, dans le cas des diverses conven-
tions conclues sous les auspices des Nations Unies, les Gouvernements
adhèrent à un texte établi par l’Assemblée générale. Quoi qu’il en
soit, l’acceptation de la disposition facultative est un acte tendant
à créer, entre l’État déclarant et tout autre Etat qui a accepté ou
peut accepter ce texte, des droits et obligations réciproques. Si
l'acceptation n implique pas en droit la soumission à une obligation
effectivement opposable au Gouvernement intéressé, ce n’est pas
un acte valable sur lequel l'État déclarant puisse se fonder et dont
la Cour puisse connaître. Si un Gouvernement déclare qu’il accepte
la juridiction obligatoire de la Cour, à moins que, dans des cas
couvrant virtuellement tout le domaine des différends éventuels, il
décide, après que la Cour ait été saisie, que celle-ci n’a pas compé-
tence, la déclaration ainsi formulée ne constitue pas un engagement
juridique et ne saurait être traitée comme un acte juridique consti-
tuant un engagement.

Cette proposition — à savoir qu'un engagement dans lequel la
partie qui s'engage se réserve le droit exclusif de déterminer la
portée ou l'existence même de son obligation n’est pas un engage-
ment juridique — est en elle-même si évidente en tant que principe
juridique qu'il n’est pas nécessaire de développer ce point en mon-
trant qu'il s’agit d’un principe de droit généralement reconnu que
la Cour est autorisée à appliquer en vertu de l’article 38 du Statut.
C’est un principe général de droit, ainsi qu'il résulte de la loi et de
la jurisprudence de divers pays en matière de contrats et autres
actes juridiques. Ceux-ci sont considérés comme nuls lorsque l’objet
de l'obligation est réservé à la détermination exclusive de la partie
prétendument liée par cette obligation. (On peut mentionner ici la
situation en droit français telle qu’elle est résumée dans le traité
faisant autorité de Planiol et Ripert. Traitant des conditions
générales de validité des contrats, ces deux auteurs déclarent
que la faculté laissée à la partie de déterminer l’objet de son
obligation détruit le caractère juridique de l’accord (Traité pratique
de droit civil français, t. vi, 2me éd., 1952, par. 220: « Déter-
mination de l’objet ».) Traitant des conditions dites « potestatives »,
ils se réfèrent aux conditions potestatives pures dépendant de la
volonté du débiteur dont il est question à l’article 1174 du Code

44
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 50

civil ainsi conçu: « Toute obligation est nulle lorsqu'elle a été
contractée sous une condition potestative de la part de celui qui
s’oblige » (1bid., t. vii, par. 1028). Il est inopportun d’allonger
la présente opinion par une étude du droit anglais et du droit
des Etats-Unis en la matière. En ce qui concerne ce dernier,
on peut citer le traité qui fait autorité en la matière, celui de
Williston intitulé « On Contracts » (édition revisée, vol. i (1936), § 43),
où, à la lumière d’une jurisprudence abondante, la liberté d’une
partie de déterminer l’objet de son obligation est représentée comme
détruisant le caractère juridique de l'accord. L'importance attachée
à la nécessité d’une détermination non équivoque de l’objet de
l’obligation ressort du fait que les tribunaux français ont jugé qu'un
contrat disposant qu’une partie est autorisée à acheter des marchan-
dises suivant un prix à débattre séparément est nul et sans effet.
Dans certains autres pays, il a été statué qu'en pareil cas des termes
raisonnables doivent être fixés par les tribunaux — solution qui,
dans un domaine différent, serait en l'espèce exclue par les termes
de la «réserve automatique » française.)

Ce principe général de droit n’est au surplus rien d’autre qu'un
principe de bon sens. Appliqué à la présente espèce, il signifie que
si l'élément d’ obligation juridique est inexistant ou négligeable, il
s'ensuit que l'acte n'est pas un acte juridique dont un État puisse
se prévaloir en droit dans le but d’invoquer la compétence de la
Cour. Qu'il s'agisse de traités, de déclarations unilatérales ou autres
textes, les actes dont un tribunal puisse connaître et dont on puisse
se prévaloir en vue d'obtenir une réparation doivent être des actes
créant des obligations juridiques. Peu importe à ce propos qu'en
raison de l’opinion publique il soit assez improbable qu’un Etat
éclairé invoque une telle réserve d’une manière arbitraire, injusti-
fiable et de mauvaise foi. Ce sont là des hypothèses qui peuvent se
réaliser ou non. Le facteur déterminant est que l'État intéressé
n'entend pas remettre la décision en la matière au jugement impar-
tial de la Cour, mais qu'il insiste pour la prendre lui-même. Il n’est
pas non plus possible d'essayer d'introduire un élément juridique
dans la déclaration ainsi formulée au moyen d’une phrase qui dirait
par exemple que l'engagement en question est obligatoire sous une
condition résolutoire dépendant de la partie qui s'engage. A la
mieux considérer, la phrase ne signifierait rien de plus que ceci:
l'engagement est obligatoire tant que le différend n’a pas été porté
devant la Cour, mais sa force obligatoire est soumise au pouvoir
discrétionnaire de l’État défendeur dès lors que la Cour est saisie
du différend.

On peut prétendre qu'après tout, l'interprétation de dispositions
de traités en litige n’est pas, en l'absence d'un accord, soumise à la
juridiction obligatoire des tribunaux internationaux et que cela
n'ôte pas pour autant auxdits traités leur caractère d'instruments
juridiques obligatoires. La réponse est que, dans ces traités, l’objet

45
EMPRUNTS NORV. (or. INDIV. SIR HERSCH LAUTERPACAT) 5i

de l'obligation est déterminé et que ni l'une ni l’autre des parties n’a
un droit de détermination unilatérale auquel l’autre partie soit tenue
de se soumettre. En outre, dans la présente espèce, l'absence —
l'exclusion délibérée — de la juridiction de la Cour a trait à la
constatation même de la compétence que lui confère ostensiblement
ce qui prétend être un texte juridique.

J'ai donné les raisons pour lesquelles, la déclaration française
d'acceptation en tant qu'elle confère au Gouvernement déclarant
le pouvoir de déterminer à la fois l'existence et la portée de l’obli-
gation contractée par la France, elle ne constitue pas une obligation
juridique essentielle à la validité d’un texte juridique. Je vais
examiner maintenant s’il existe des facteurs susceptibles d’atténuer
légitimement la rigueur apparente de ces conséquences.

On pourrait dire que les affaires qui relèvent essentiellement de
la compétence nationale ne constituent qu’une partie des contro-
verses éventuellement susceptibles d’être soumises à la Cour; qu’en
ce qui concerne les autres affaires, l'élément d'obligation juridique
subsiste entièrement; et que par conséquent la Déclaration d’accep-
tation, dans son ensemble, peut encore être regardée comme
un acte juridique valable. La force persuasive de cet argument est
limitée. La réserve des affaires relevant essentiellement de la
compétence nationale d'un État telle qu’elle est entendue par cet
Etat est si large qu'elle peut pratiquement couvrir, au choix de
l'État intéressé, tous les différends dans lesquels il est susceptible
d’être éventuellement impliqué.

On notera tout d’abord, en effet, que la réserve française en
question ne vise pas les affaires qui d’après le droit international
relèvent exclusivement de la compétence interne de l’État, mais celles
qui en relèvent essentiellement. Il s'agit donc d’affaires qui ont
souvent été considérées comme relevant essentiellement de la
compétence interne des Etats mais qui ont cessé de l'être, ayant
par la suite été régies par un traité ou par la coutume. C'est là un
aspect de la question dont l'avis consultatif rendu par la Cour
permanente de Justice internationale, en l'affaire des Décrets de
nationalité en Tunisie et au Maroc, fournit un exemple instructif
et faisant autorité. Les tarifs douaniers, ’immigration, le traite-
ment des étrangers et des citoyens sur le territoire national et,
plus généralement, la législation interne — toutes ces questions,
a-t-on dit, relèvent essentiellement de la compétence interne des
États. Il n’est pas nécessaire que j’exprime une opinion sur ce
point. Toutefois, même si l’on admet cette thèse, ce ne sont pas
nécessairement des matières qui, en droit international, relèvent
exclusivement de la compétence interne de l’État — quoique,
comme je l'ai dit, elles ont été souvent désignées comme étant des
matières de juridiction nationale ou essentiellement de juridiction

46
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 52

nationale. En pratique, tous les aspects de la conduite de l’État
relèvent, à première vue, de sa compétence interne, pour la raison
que l'État exerce normalement son activité sur son territoire
national ou, en haute mer, relativement à ses navires lesquels
sont, à certains égards, considérés par l’État comme partie inté-
grante de son territoire. Dans l'affaire du Lotus, la Cour s’est
montrée disposée à fonder sa décision, dans une certaine mesure,
sur l'opinion que le navire en cause était territoire turc et que
par conséquent le délit avait été commis en Turquie. C’est pourquoi
un État peut soutenir, sans s’exposer nécessairement à une accu-
sation irrésistible de mauvaise foi, que pratiquement tout différend
est relatif à une affaire qui relève essentiellement de sa compétence
interne. La plupart des arrêts rendus par la présente Cour et par
sa devancière — à l'exception de ceux relatifs à des différends
territoriaux — ont trait à des affaires touchant à l’activité de
l’État à l’intérieur de sa juridiction et reliées à son droit ou à son
administration interne. C’est là le type même des situations qui
engagent la responsabilité de l’État. Cet aspect de la question
sera développé plus en détail dans examen, qui va suivre, du
pouvoir de la Cour pour reviser la décision prise par un Gouver-
nement en application de la «réserve automatique ».

S'il est donc pratiquement plausible, sinon nécessairement exact,
de considérer toute affaire comme relevant essentiellement de la
compétence interne de l’État intéressé, et si cet Etat est seul juge
en la matière, il est clair, en conséquence, que l’élément d'obligation
juridique s’évanouit presque complètement.

*
ES EL

Je vais maintenant examiner l'opinion d’après laquelle un État,
tout en se réservant le droit de décider si une affaire relève essen-
tiellement de sa compétence interne, doit prendre sa décision
conformément à l'obligation juridique d’agir de bonne foi et, par
conséquent, dans cette mesure, il subsisterait une obligation juri-
dique valable et un acte juridique valable. C’est une opinion à
laquelle je m'étais moi-même rallié dans le Rapport sur le droit des
tyvaités que j'avais préparé en 1953, alors que j'étais membre de la
Commission de droit international. Après avoir à nouveau examiné
la question dans le cadre de la présente affaire, je ne crois plus
possible de défendre cette opinion. L'obligation juridique d’un
Gouvernement de se prévaloir de sa liberté d'action d’une manière
compatible avec la bonne foi n’a de signification, en matière d’obli-
gation juridique, que lorsqu'il y a place pour un jugement impartial
sur le point de savoir si le devoir d’agir de bonne foi a été rempli.
Mais toute possibilité de ce genre a été expressément bannie de la
présente espèce. La Cour n’a pas le pouvoir de déterminer si un
Etat agit de bonne foi en prétendant qu’un différend s’applique
à une affaire relevant essentiellement de sa compétence interne. Si

47
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 53

la Cour agissait ainsi, elle s’arrogerait un pouvoir qui lui a été
expressément refusé. Incontestablement, l'obligation d’agir confor-
mément à la bonne foi étant un principe général de droit, fait
aussi partie du droit international. Les Gouvernements qui ont
attaché la «réserve automatique » à leur déclaration n’ont pas
contesté l'obligation juridique qui leur incombe de l’invoquer de
bonne foi, c’est-à-dire sans caprice ni arbitraire. Mais il ressort
très clairement des preuves dont on dispose généralement que les
auteurs de la «réserve automatique » ont réservé aux Gouverne-
ments intéressés le droit de juger si, en l’invoquant dans un cas
particulier, ils se sont conformés à l'obligation d'agir de bonne foi.
Ils ont déclaré à plusieurs reprises que leur propre sens du devoir
et de la rectitude internationale, l'opinion publique à l’intérieur et
à l'extérieur de leurs pays, et leur réputation et leur prestige dans
le monde constitueraient un frein puissant dans leur décision. Mais
ils ont refusé à la Cour le pouvoir de déterminer la légalité de cette
décision au point de vue de l'obligation d'agir de bonne foi ou pour
d’autres raisons. Ils se sont réservé ce pouvoir à eux-mêmes.

C’est la raison pour laquelle je ne saurais accepter comme exacte
l'opinion exprimée en ces termes au paragraphe 26 des « Exceptions
préliminaires » norvégiennes: «Il est certain que pareille réserve
doit être interprétée de bonne foi et qu’un gouvernement qui se
retrancherait derrière elle pour dénier compétence à la Cour dans
un cas où il ne s'agirait manifestement pas d'une «affaire relevant
essentiellement de la compétence nationale » commettrait un abus
de droit, devant lequel la Cour ne serait pas désarmée. » La Cour
ne dispose pas d’un tel pouvoir. Elle ne saurait s’arroger la compé-
tence — qui lui a été expressément refusée — de dire que la préten-
tion d’un État défendeur d’après laquelle une affaire relève essen-
tiellement de sa compétence interne est si extravagante et si arbi-
traire qu’elle constitue un acte de mauvaise foi et un abus de droit,
et que la Cour est fondée à ignorer ou à infirmer la décision ainsi
prise. Comme je Vai déjà dit, le caractère étendu de l’expression
«affaires qui relèvent essentiellement de la compétence interne »
fait qu'il est difficile de concevoir des situations aussi claires. I] n’est
pas certain qu’un État s’écarterait des règles de la bonne foi d’une
manière flagrante et irréfutable s’il décrivait la plupart des différends
comme relevant de sa compétence interne.

La question de l'obligation d’agir de bonne foi ne se pose qu’au
regard de ce à quoi l’autre partie peut légitimement s'attendre.
Mais cette attente légitime n'existe que nominalement, lorsqu'il
s’agit d’une obligation relative à une catégorie de différends vir-
tuellement très étendue et où la partie qui s'engage déclare expressé-
ment par avance qu'elle est libre de déterminer l'existence et la
portée de son obligation. Ainsi que je l’ai déjà indiqué, l'attitude
d'un Gouvernement dans la plupart des différends est en règle
générale fondée sur sa législation interne ou sur une autre forme
d'autorisation établie par son droit national. On peut dans cette

48
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 54

mesure soutenir — peut-étre a tort, mais point nécessairement
d’une maniére extravagante — que tout différend survenant a
ce sujet relève essentiellement de la compétence interne. De même,
pratiquement tous les différends impliquant une prétendue violation
d’un devoir international découlant d’un traité ou du droit inter-
national coutumier procèdent de faits survenus sur le territoire de
l'État en cause. On peut dire en ce sens, à tort ou à raison, que ce
sont des affaires relevant essentiellement de la compétence nationale
de l’État. On peut soutenir qu’un différend relatif aux immunités de
juridiction des États étrangers ou de leurs agents diplomatiques
ressort de cette catégorie — particulièrement si la législation
nationale ou la jurisprudence des tribunaux nationaux traitent de
l'objet de ce différend. Un État défendeur peut soutenir que,
précisément pour cette raison, un différend concernant sa légis-
lation interne relative au plateau continental ou à une partie de la
haute mer relève de sa compétence nationale. Les seuls différends
qui, semble-t-il, n’appartiennent pas à cette catégorie sont les
différends territoriaux. Mais cela même n’est pas certain. En fait,
il a été suggéré que les différends territoriaux touchent à des
affaires relevant à la compétence interne. Dans la communication
adressée le 4 mai 1955 par le Gouvernement de l'Argentine au
Royaume-Uni au sujet de la contestation de souveraineté sur
certains territoires de l’Antarctique, l’une des raisons invoquées pour
justifier le refus du Gouvernement de soumettre la question à la
Cour était que le Gouvernement du Royaume-Uni, dans son accep-
tation de la disposition facultative, avait lui-même écarté de la
juridiction de la Cour les questions relevant de sa compétence
exclusive. La thèse qu’un litige territorial touche une question qui
relève de la compétence nationale d’un État est peut-être forcée:

mais la Cour a-t-elle reçu le pouvoir de dire que toute affirmation
en ce sens est évidemment de mauvaise foi, qu’elle constitue un
abus de droit, qu'il faut l’ignorer ou l’infirmer, et que la Cour est
compétente, nonobstant la décision contraire de l’État en question ?

Toute tentative d'entreprendre l’examen de la question de savoir
si un Gouvernement a agi de mauvaise foi en décidant qu’une
question relève essentiellement de sa compétence-nationale pour-
rait entraîner un examen rigoureux du fond du litige — examen
si rigoureux qu’il pourrait prétendre à déterminer en toute assu-
rance que l'opinion juridique avancée par un Gouvernement est
si manifestement et évidemment fausse et si arbitraire qu'elle
équivaut à une affirmation faite de mauvaise foi. Seul un examen
du fond peut déterminer si, bien que mal fondée en droit, une
assertion faite par le Gouvernement défendeur est cependant
raisonnable, ou si, bien que non raisonnable, elle n’est pas absolu-
ment arbitraire. La Cour n’a pas le pouvoir de faire une telle
constatation.

La «réserve automatique » est formulée en termes si larges
qu’elle empêche la Cour de la contrôler ou de l’écarter par voie

49
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 55

d’interprétation non seulement par référence à toute allégation
d’un abus de droit de la part de l’État défendeur, mais encore de
toute autre manière. Ainsi, par exemple, la Cour n’a pas le pouvoir
d'ignorer cette réserve en invoquant, par exemple, l'argument que
le droit de décision exclusive vise uniquement des affaires relevant
«essentiellement de la compétence nationale »; qu’une question
qui est clairement régie par le droit international, du fait d’une
coutume internationale ou d’un traité, ne relève pas essentiellement
de la compétence nationale d’un État; et que, par conséquent,
ces affaires ne rentrent ni dans le domaine de la réserve ni dans
le pouvoir de l’État déclarant de décider unilatéralement si le
différend relève de la compétence nationale. Il n’est pas facile de
trouver une limite juridique au droit de l'État déclarant qui a
joint une réserve de ce genre de décliner la compétence de la Cour.
Ce droit paraît être sans restriction. I] en est de même de l’impos-
sibilité pour la Cour de contrôler l'attitude de ce. Gouvernement.
Cette absence même de restriction est le signe de l’absence de
tout élément du caractère juridiquement obligatoire implicite dans
une réserve ainsi formulée.

Eu égard aux observations.qui précèdent, j'estime que le droit
de l’État acceptant de décider si une question relève essentiellement
de sa compétence nationale fait dépendre de sa propre volonté la
portée et l’existence même de son obligation; que l’objet d’une
pareille décision peut englober à peu près tous les différends; que
la Cour n’a pas le pouvoir d’écarter une décision ainsi prise pour
le motif qu’elle n’a pas été prise de bonne foi ou pour toute autre
raison; et que par conséquent la réserve de compétence nationale
ainsi formulée est nulle, en tant qu’elle ôte à l'acceptation l'élément
essentiel du caractère juridiquement obligatoire.

3. La «réserve automatique » peut-elle être séparée de l'acceptation
elle-même?

Je suis parvenu à la conclusion que la «réserve automatique »
visant les affaires considérées par le Gouvernement français comme
relevant essentiellement de sa compétence nationale est nulle pour
le double motif qu’elle est contraire au Statut de la Cour et qu’elle
prive l’acceptation de l'élément indispensable d'obligation juridique.

Si la clause insérée dans l'acceptation en vue de réserver le droit
de décision unilatérale du Gouvernement déclarant est nulle, la
Cour n’a qu'une alternative: ou bien elle peut traiter comme nulle
cette partie de la réserve qui est contraire au Statut, ou bien elle
peut considérer que toute l'acceptation est entachée de nullité.
(Il existe une troisième possibilité — qu’il suffira de mentionner
pour l’écarter —, à savoir, que cette partie de la réserve annule
non pas toute l’acceptation, mais seulement la réserve. Cela vou-
drait dire que toute la réserve des affaires de compétence nationale

50
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 56

serait traitée comme nulle, alors que la déclaration d’acceptation,
comme telle, serait traitée comme pleinement valable.)

La première possibilité est, je viens de le dire, que la condition
particulière attachée à la réserve — à savoir les mots « teile qu’elle
est entendue par le Gouvernement de la République française » —
doit être traitée comme inexistante et ignorée, tandis que le reste
de la réserve et de l’acceptation dans son ensemble doivent être
traités comme pleinement valables et maintenus. La pratique et la
doctrine juridiques internes sont familières avec des situations dans
lesquelles un contrat ou tout autre acte juridique contient une
clause que le droit tient pour nulle ou non exécutoire, sans néces-
sairement entraîner la nullité du contrat ou de l’acte tout entier.
Dans ces cas, la disposition en question est retranchée — est traitée
séparément — du reste du texte. Ce n'est pas toujours possible.
Tout dépend de savoir si la disposition est un élément essentiel de
Vacte en question. Dans le domaine international, le problème de
la séparation des dispositions des traités et autres actes interna-
tionaux a été souvent discuté par les auteurs et parfois dans les
décisions judiciaires — en particulier 4 propos de la question de la
dénonciation des traités, à cause de l’inexécution par l’une des
parties ou à cause du fait de guerre ou de changements dans les
circonstances. Les premiers auteurs ont estimé que chaque disposi-
tion d’un traité est indissolublement liée au sort de l’acte tout entier
qui, à leur avis, s'effondre à la suite de l’échec ou du non-accomplis-
sement d’une disposition particulière, si peu importante ou non-
essentielle qu’elle soit. Telle n’est pas l'opinion moderne. Ce n’est
pas non plus celle qui a rallié l'adhésion de la pratique gouverne-
mentale et judiciaire modernes, y compris celle de la Cour perma-
nente de Justice internationale. Cette dernière, à plusieurs reprises,
s’est refusée à traiter les dispositions particulières d’un traité comme
étant indissolublement liées et interdépendantes (voir par exemple
l'affaire des Zones franches, Série A/B, n° 46, p. 140, où la Cour a
traité l’article 435 du Traité de Versailles comme « un tout » indé-
pendant du reste du traité, et les avis consultatifs sur la compé-
tence de l'Organisation internationale du Travail, Série B, n° 2,

pp. 23-24, et Serie B, n° 13, p. 18, sur l’ indépendance de la partie
XIII du traité). Dans un autre domaine, l'avis de la Cour en
l'affaire des Réserves à la Convention sur le Génocide montre qu’il
peut y avoir des limites raisonnables à la notion de l’indivisibilité
d'un traité et que certaines de ces dispositions peuvent n'être pas
d’un caractère essentiel au traité dans son ensemble.

La pratique internationale en la matière n’est pas assez abon-
dante pour permettre d’essayer avec confiance une généralisation,
et on est fondé à rechercher l’aide des principes généraux du droit
élaborés en droit interne. Ce principe général de droit est qu’il est
légitime — et peut-être obligatoire — de séparer une condition
nulle du reste de Pacte et de traiter ce dernier comme valable pourvu
que, eu égard à l'intention des Parties et à la nature de l’acte,

51
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 57

la condition en question n’en constitue pas un élément essentiel.
Utile non debet per inutile vitiari. Le même principe s'applique
également aux dispositions et réserves relatives à la compétence de
la Cour. Il serait compatible avec la pratique antérieure de la Cour
qu'elle maintienne, si cela est seulement possible, sa compétence
lorsque cette manière de procéder est compatible avec l'intention
des parties, et qu’elle ne laisse pas faire échec à sa compétence par
l’effet de défauts d'expression susceptibles d’être corrigés et qui
n'ont pas un caractère essentiel. Si l’on appliquait ce principe en
l’espèce soumise à la Cour, cela signifierait que, tandis que l’accep-
tation française dans son ensemble resterait valable, la limitation
exprimée par la phrase « telle qu’elle est entendue par le Gouverne-
ment de la République française » serait traitée comme nulle et non
avenue, avec pour conséquence que la Norvège ne pourrait l’invo-
quer. Le résultat de l'interprétation ainsi adoptée serait quelque peu
surprenant en tant que, dans le cas présent, elle favoriserait l’État
même qui a primitivement fait la réserve et ferait échec à l’excep-
tion de l’État défendeur — aspect de la question dont il est com-
menté ailleurs dans la présente opinion. Ce fait n’est pas nécessaire-
ment une raison décisive contre l'adoption d’une telle interpré-
tation.

Je considère cependant qu'il n’est pas permis à la Cour, dans le
cas actuel, de séparer la condition nulle de l’acceptation dans son
ensemble. Car le principe de séparation s’applique uniquement aux
dispositions et conditions qui ne sont pas de l'essence de l’engage-
ment. Or ]’examen de l’histoire de cette forme particulière de réserve
de la juridiction nationale montre que le droit de décider unilaté-
ralement si le différend relève essentiellement de la compétence
nationale a été considéré par le pays déclarant comme l'une des
limitations essentielles — peut-être la limitation essentielle — de
l'engagement contracté par l'acceptation de la disposition facul-
tative de l’article 36 du Statut. Comme on le sait, cette limite
particulière est au fond une répétition de la formule adoptée après
de longues discussions par le Sénat des Etats-Unis d'Amérique
quand il a donné son consentement et son avis à l'acceptation en
1946 par ce pays de la disposition facultative. La Cour n'étant pas
saisie de cet instrument, je ne puis le commenter, si ce n’est pour
noter que la réserve en question a été inclue eu égard à l'importance
décisive qu’on y a attaché, et nonobstant les doutes exprimés de
divers côtés sur sa compatibilité avec le Statut. On notera également
que certains gouvernements, comme ceux de l'Inde et de l’Union
sud-africaine, ont attribué tant d'importance à cette forme parti-
culière de la réserve qu'ils ont annulé leur acceptation antérieure
de la disposition facultative pour insérer, dans une nouvelle décla-
ration d’acceptation, une clause leur réservant le droit de décision
unilatérale. Ignorer cette clause et maintenir la force obligatoire
de la déclaration dans son ensemble serait ignorer une condition

52
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 58

essentielle et délibérée de l'acceptation.

Au point de vue du Gouvernement intéressé, il y avait des raisons
graves pour attacher importance à l'énoncé de cette réserve parti-
culière, étant donné le désir de libeller son acceptation de la dispo-
sition facultative et ses réserves s’y rapportant de manière à pré-
server l'entière liberté de décision nationale en matière de sou-
mission à la Cour des différends à venir. Dans un passage signifi-
catif cité au paragraphe 25 des Exceptions Préliminiaires de la
Norvège, le rapporteur de la Commission des Affaires étrangères de
l’Assemblée nationale a dit, à propos de la réserve en quéstion:
« La souveraineté française n’est pas mise en cause et tous ses droits
sont sauvegardés dans tous les domaines et pour toutes les circons-
tances. » En fait, comme je l’ai suggéré dans une autre partie de
cette opinion, il est peu de différends qui ne puissent, sans donner
lieu à une imputation irréfutable de mauvaise foi, être ramenés
dans le domaine de l'affirmation qu'ils touchent à une affaire qui
relève essentiellement de la compétence nationale de l'Etat intéressé.
De même, comme je l'ai déjà signalé, il n'y a pas grande force
persuasive dans l'opinion d’après laquelle la libre décision de l’État
intéressé est effectivement limitée pour la raison qu'elle doit
s'exercer de bonne foi, et que la Cour en est juge. La Cour est donc
en face du fait décisif que le Gouvernement en question n’était
pas préparé à souscrire ou à renouveler son engagement de règle-
ment judiciaire obligatoire, à moins de sauvegarder sa liberté
d'action par ce moyen particulier. L’énoncé particulier de la réserve
est une condition essentielle de l'acceptation dans son ensemble.
Il ne peut en être séparé. La phrase «telle qu’elle est entendue par
le Gouvernement de la République française » doit être considérée
comme de l'essence même de l'engagement en question. Ce n’est pas
une condition subsidiaire qu’on peut séparer, ignorer et laisser de
côté, alors que toutes les autres reçoivent effet. L’acceptation sub-
siste ou tombe avec cette réserve particulière et avec cet énoncé
particulier de la réserve. Sans ces mots, le Gouvernement qui a fait
cette réserve n’eût pas été disposé à accepter les engagements de
la compétence obligatoire de la Cour.

La Cour ne peut normalement soutenir la validité de l’accep-
tation dans son ensemble et, en même temps, traiter comme non
avenue une limitation d’une aussi large portée, énoncée en termes
aussi précis et explicites. Ce serait contraire à la pratique établie
de la Cour qui est, de son côté, conforme au principe fondamental
du règlement judiciaire international qui veut que la Cour ne se
déclare pas compétente à moins que l'intention de lui conférer compé-
tence n’ait été établie sans aucun doute raisonnable. La Cour ne
peut certainement pas accepter compétence s’il existe une intention
clairement exprimée de la lui refuser dans des circonstances déter-
minées. Cela signifie qu’elle ne pourrait négliger cette partie de la
réserve en question qui réclame pour l'État intéressé le droit

53
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 59

de fixer son application. I] est impossible que la Cour fasse autre-
ment que de regarder cet élément particulier de la réserve formulée
si expressément comme constituant un élément essentiel non
séparable de l'instrument d’acceptation. Il serait peut-être possible
— et je n’exprime aucune opinion sur la question — de négliger et
de traiter comme nulle une autre réserve contraire au Statut et,
par ce moyen, de maintenir l’acceptation dans son ensemble. Cela
n’est pas possible au regard de la réserve qui vise directement la
compétence de la Cour pour l’écarter. En revanche, comme je l'ai
signalé, il n’est pas possible à la Cour d'exercer ses fonctions sur
la base de cette partie de la réserve, attendu qu’elle est contraire au
Statut. [1 n’est donc pas possible à la Cour, tout en maintenant la
validité de l’acceptation, soit d'exercer ses fonctions sur la base
de cette partie de la réserve, soit de l’ignorer. La solution inévitable
du dilemme est de traiter toute l’acceptation comme nulle.

*
Ceci étant, ma conclusion sur cet aspect de la question est que
la réserve de compétence nationale, telle qu’elle a été qualifiée
par le Gouvernement francais, est un élément essentiel de son
acceptation des obligations résultant de la clause facultative;
qu'elle ne peut être séparée de l’acceptation dans son ensemble;
que, étant contraire au Statut de la Cour, et privant l’acceptation
de l’élément nécessaire du caractère juridiquement obligatoire,
elle doit être tenue pour nulle et annulant l'acceptation tout
entière; et que, faute d'acceptation valable, il n'existe pas d’ins-
trument que la France puisse invoquer et qui, en l'absence d’un
accord de la Norvège de se soumettre à la compétence de la Cour
en dehors de la disposition facultative, fournisse une base à la
compétence de la Cour.

* * *

Il faut à cet égard se référer à l’arrét de la Cour dans l'affaire
des Droits des ressortissants des Etats-Unis d’ Amérique au Maroc.
Dans cette affaire, qui lui avait été soumise par voie de requéte
fondée sur l’article 36, paragraphe 2, du Statut, la Cour a exercé
sa compétence bien que les acceptations de l’État demandeur et
de l'État défendeur fussent accompagnées de la «réserve auto-
matique ». Dans quelle mesure la Cour est-elle liée par le fait
qu'elle a accepté compétence en cette affaire? A l’examen, cette
affaire se révèle sans pertinence dans le présent litige.

En premier lieu, dans l'affaire des Droits des ressortissants des
Etats-Unis a’ Amérique au Maroc, la compétence de la Cour n’était
pas contestée par l’État défendeur. Ce dernier n’a pas invoqué
la «réserve automatique ». Il n'y avait donc aucune occasion
directe pour la Cour d’entreprendre l’examen de cette réserve et
de l’acceptation tout entière.

54
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 60

En second lieu, bien que la France ait, dans sa demande, invoqué
la disposition facultative de l’article 36, paragraphe 2, du Statut,
la compétence de la Cour s’est exercée, en fait, non sur la base
de la disposition facultative mais sur le principe du forum proro-
gatum, c'est-à-dire de ce qui était, en fait, une soumission volontaire
indépendante de la source de compétence primitivement invoquée
par le demandeur. Le Gouvernement des États-Unis a reconnu la
compétence de la Cour, sans admettre qu’elle fût compétente sur
Ja base de la disposition facultative. Le passage relevant du Contre-
mémoire des Etats-Unis s’exprime en ces termes: « Le Gouver-
nement des Etats-Unis ne souléve aucune question de compétence
en l’affaire, bien qu'il ne soit pas d’accord avec les allégations
concernant la compétence obligatoire de la Cour qui ont été
présentées par le Gouvernement francais, étant entendu que son
abstention de soulever la question n’affecte pas son droit juridique
d’invoquer, en un litige à venir, les réserves contenues dans son
acceptation de la juridiction obligatoire de la Cour.» (Affaire
concernant les Droits des ressortissants des États-Unis a Amérique
au Maroc: Mémoires, Plaidoiries et Documents, vol. i, p. 262.)
Cet énoncé est d’une signification particuliére, étant donné qu'au
cours de la procédure écrite le Gouvernement des Etats-Unis
d'Amérique a retiré l'exception préliminaire qu'il avait soulevée
en raison de l’imprécision de l'identité des Parties. Il a retiré cette
exception dès qu'il a été précisé que la France et le Maroc seraient
liés l’un et l’autre par l'arrêt de la Cour (zd7d., vol. li, pp. 424-434).
Il est donc clair que, dans cette affaire, la Cour a exercé sa compé-
tence non seulement parce que —- à la différence du cas actuel —
le défendeur l’a acceptée, mais encore parce qu'il l'a acceptée sur
une autre base que la déclaration d'acceptation. Le différend
actuellement soumis à la Cour est la première affaire — une affaire
entièrement nouvelle — dans laquelle une partie ait revendiqué
le droit qui lui est refusé par l’article 36, paragraphe 6, du Statut,
de se substituer à la Cour à propos d’une décision sur sa compétence.
Ceci étant, je n’ai pas besoin de discuter la question de la mesure
dans laquelle la Cour serait liée par le précédent de l'affaire des
Ressortissants des Etats-Unis au Maroc, si ce précédent était per-
tinent au regard des questions actuellement soumises à la Cour.

Il est essentiel d'examiner l'opinion d’après laquelle la Cour ne
peut traiter la réserve française comme nulle, étant donné que la
Norvège n’a pas avancé une telle prétention et qu’en se prévalant
de la réserve française, en vertu du principe de la réciprocité, elle a
implicitement reconnu la validité de l’acceptation française. Je ne
puis pas souscrire à cette opinion. La Norvège aurait la faculté, en
reconnaissant la juridiction de la Cour indépendamment de l’accep-
tation française, de conférer compétence à la Cour par le moyen du

55
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 61

forum prorogatum. Or la Norvège n’a en aucune façon reconnu la com-
pétence de la Cour. Elle l’a contestée pour plusieurs motifs. Dans ces
conditions, le fait qu'elle n’a pas soulevé la question même de la
validité de l’acceptation française dans son ensemble ne saurait
rendre valable un acte qui par ailleurs ne l’est pas. Même si la
Norvège avait reconnu la compétence de la Cour, il ne s’en serait
pas suivi que la Cour aurait exercé sa compétence sur la base de la
déclaration française d'acceptation. L'État défendeur ne saurait, en
s’abstenant de formuler des exceptions, accorder une dispense
d'invalidité. Personne — pas même peut-être la Cour — ne saurait
le faire. La Cour doit disposer d’un texte valable pour fonder sa
compétence. Elle doit vérifier existence de ce texte. Dans le passé,
lorsque l’occasion s’est présentée, elle a soulevé de son propre chef
la question de compétence (voir, par exemple, l'affaire de l’Adminis-
tration du prince de Pless, Série A/B, n° 52, p. 15). La Cour a, à cette
fin, la faculté de s’assurer de l'opinion des parties sur le sujet, en
faisant appel à l’utile disposition de son Règlement qui lui permet de
poser des questions aux parties à tout moment de la procédure orale.
Ainsi que je l’ai dit, la nullité est inhérente à la déclaration
d'acceptation formulée de cette manière. Il n’est pas en fait que la
déclaration est valable jusqu’à ce qu’une occasion se présente où la
réserve en question est invoquée par l’une des parties et contestée
par l'autre, ce qui révèle son incompatibilité avec le Statut. La
déclaration est nulle ab initio. Un instant de réflexion montre que
le fait que ni l’une ni l’autre des parties n’a contesté la validité de
la déclaration et que la Cour doit par conséquent se fonder sur elle,
est dénué de pertinence. Il est clair en effet que l'État qui a formulé
la «réserve automatique » n'est pas susceptible, ou n’a pas le droit,
de la mettre en question. L'État qui s’en prévaut — en faisant jouer
la réciprocité (ainsi que l’a fait la Norvège en l'espèce) — n’a pas
intérêt à contester sa validité. Elle y voit une arme défensive efficace,
quoique peut-être assez embarrassante — voire même, dans certains
cas, son seul moyen de défense efficace, à moins qu'elle ne décide
de suivre le chemin incertain consistant à invoquer simultanément
et par voie de conclusion alternative a la fois l’invalidité de la
réserve et la réserve elle-même. C’est pourquoi on ne saurait
raisonnablement attribuer d'importance au fait que la validité de
la «réserve automatique » n’a pas été contestée par les Parties.
Etant donné que l’une des Parties est responsable de son introduc-
tion dans sa déclaration d'acceptation et que l’autre Partie estime
nécessaire ou impératif de se fonder sur elle, je trouve peu convain-
cant l’argument fondé sur le fait que la validité de cette réserve

n’a pas été mise en question par les deux Parties.
Il faut se référer à ce propos à l'argument qui signale l’exis-
tence de certains traités d’arbitrage obligatoire conclus dans le
56
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 62

passé et conférant aux signataires le droit explicite ou implicite de
déterminer l’arbitrabilité d'un différend donné. Les traités d’arbi-
trage conclus avant la première guerre mondiale et contenant des
réserves alors habituelles relatives à l'indépendance et à l'honneur
nationaux ont été en général considérés comme reconnaissant impli-
citement pareil droit de décision unilatérale. Dans certains cas,
ce droit était expressément réservé. Cet argument est en tout cas
dénué de pertinence vu que ces traités n'étaient pas soumis à la
limitation de l'article 36, paragraphe 6, du Statut de la Cour.
Etaient-ils valables du point de vue de savoir s’ils contenaient des
obligations juridiques effectives? Là encore la question est théorique,
puisque ces traités n'étaient pas conclus dans le cadre du
statut organique d’un tribunal compétent pour décider de leur
validité. Ils étaient dépourvus d’élément d'obligation juridique
effective. Hs établissaient une base de compromis pour le cas où
les parties le désireraient. Ils n’avaient jamais été appliqués contre
la volonté de l’État défendeur. Si ce peut être du pédantisme que
d'examiner la validité juridique de ces traités dans des circonstances
entièrement différentes de celles de la présente espèce, leur insigni-
flance pratique semble hors de.doute. Sauf exceptions isolées, ils
ont été conclus à une époque où l'existence d’un système d'arbitrage
obligatoire n'existait que de nom.

Par-dessus tout, les traités de règlement judiciaire obligatoire
prévoyant un droit de décision unilatérale quant à la compétence
du tribunal ont virtuellement disparu après la première guerre
mondiale a la suite de l'institution de la Cour permanente de
Justice internationale. Dans pratiquement tous les traités d’arbi-
trage et de règlement judiciaire conclus après la première guerre
mondiale — et en tout cas dans les principaux d'entre eux — le
droit de décider de la compétence du tribunal lorsqu'elle était
contestée était conféré au tribunal même (voir par exemple le
traité germano-suisse du 3 décembre 1921, article 4, ou les diffé-
rents traités d'arbitrage de Locarno du 16 octobre 1925 — par
exemple l’article 16 du traité germano-polonais). Les importants
traités multilatéraux de juridiction obligatoire conclus après la
première et la seconde guerres mondiales contiennent des dispo-
sitions expresses à cet effet — telles, par exemple, l’article 41 de
VActe général pour le règlement pacifique des différends interna-
tionaux du 26 septembre 1928 et le pacte de Bogota du 30 avril
1948. L’article V de ce dernier traité énonce ce qui suit: « Lesdites
procédures ne pourront s'appliquer aux questions qui, par leur
nature, relèvent de la compétence nationale des États. Si les
parties ne tombent pas d'accord sur le fait que le différend est une
question relevant de la compétence nationale, sur la demande de
Pune quelconque d’entre elles, cette question préjudicielle sera
soumise au jugement de la Cour internationale de Justice. »
L'article 38 du traité multilatéral le plus récent de règlement
judiciaire obligatoire — la Convention européenne du 29 avril 1957

57
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 63

pour le règlement pacifique des différends — contient une dispo-
sition analogue. En fait, l'étude de plus de deux cents traités repris
dans le volume publié par les Nations Unies en 1949, sous le titre
«Systematic Survey of Treaties for the Pacific Settlement of Inter-
national Disputes, 1928-1948 », révèle qu'il n’y a qu'un petit
nombre de traités bilatéraux — peut-étre pas plus de six — qui
contiennent la réserve du droit de décision unilatérale. La recon-
naissance expresse du pouvoir de la Cour de décider de sa compé-
tence dans les cas où elle est contestée est donc devenue, même en
dehors du Statut de la Cour, une caractéristique uniforme de la
pratique des États. La «réserve automatique », si elle continue à
être directement ou indirectement confirmée par la Cour, arrêtera
ou renversera cette tendance qui est une condition essentielle de
tout véritable système de règlement judiciaire obligatoire.

*
* *

Il me faut examiner maintenant certaines implications résultant
d’une décision de la Cour prononçant la nullité d’une déclaration
d'acceptation qui contient une « réserve automatique ». Une décision
de ce genre peut affecter les déclarations, conçues dans les mêmes
termes, d’un certain nombre d’autres Etats, parmi lesquels figurent
aujourd'hui les États-Unis d'Amérique, le Mexique, le Pakistan,
l'Inde, l'Afrique du Sud, le Libéria et, peut-être dans une certaine
mesure, le Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord. Ce dernier, par déclaration datée du 18 avril 1957, a exclu
de son acceptation toute question qui, « de l’avis du Royaume-Uni,
touche à la sécurité nationale du Royaume-Uni ou de l’un quel-
conque de ses territoires dépendants ». Je n’ignore pas qu’on
redoute certaines conséquences d’une décision de la Cour énonçant
que la manière dont la disposition facultative a été acceptée par
un nombre croissant d’Etats traditionnellement acquis à la cause
du règlement judiciaire international, a pour effet d'annuler leur
acceptation. En outre, ce mode d'acceptation de la juridiction de
la Cour ne s’est pas limité à la disposition facultative. Son influence
se retrouve dans certains autres textes tendant à établir la juri-
diction obligatoire de la Cour. (Voir, par exemple, la réserve des
États-Unis d'Amérique dans le pacte de Bogotä, Annuaire de la
Cour, 1947-1948, p. 137, note 5. Dans une série d’accords sur l’aide
économique, conclus entre les États-Unis d'Amérique et d’autres
États — tel celui du 3 juillet 1948 avec la Chine —, se trouve la
disposition suivante: « I] est entendu que l'engagement de chaque
Gouvernement relatif à la juridiction de la Cour] ... est pris ...
dans la limite des termes et conditions de l’acceptation effective
par ce Gouvernement de la juridiction obligatoire de la Cour
internationale de Justice en vertu de l’article 36 du Statut de la
Cour »: 1b2d., 1948-1949, pp. 149-152.)

Le fait qu'une décision de la Cour est susceptible d’affecter les
Gouvernements qui n’ont pas eu la possibilité d'exprimer leur

58
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 64

opinion en la matière est une cause de préoccupations. Il eût été
préférable que, conformément à l’article 63 du Statut, les Gouverne-
ments qui ont fait une déclaration en ces termes aient eu la possi-
bilité d'intervenir. A défaut, ces Gouvernements pourront adopter
la position que, conformément 4 l’article 59 du Statut, l'autorité de
la décision de la Cour se limite à la présente espèce et qu'ils ont la
faculté de faire valoir leur position en la matière lors d’une autre
occasion.

Dans la mesure où la compétence de la Cour lui permet de consi-
dérer le but du système de la disposition facultative prévue par l’ar-
ticle 36, paragraphe 2, de son Statut, elle est tenue d’attacher de l’im-
portance au fait que la « réserve automatique » a tendance à porter
atteinte à l'autorité juridique — et morale — et à la réalité de la
disposition facultative. Par le jeu de la réciprocité, la pratique d’ac-
ceptations illusoires doit, en fin de compte, s’étendre à la plupart
des Gouvernements déclarants y compris, comme dans la présente
affaire, ceux qui ont accepté la disposition facultative sans réserve.

On pourrait dire qu’envisager de la sorte une déclaration d’accep-
tation ainsi formulée c’est sous-estimer sa valeur morale et ne pas
tenir compte du fait que des Gouvernements éclairés sont peu
susceptibles d’invoquer la réserve en question à la légère et de
manière abusive. Cependant, insister sur la valeur morale de la
déclaration, c'est admettre, dans une certaine mesure, qu’elle est
dénuée de force juridique. Au surplus, on peut difficilement soutenir
que les Gouvernements montrent de la répugnance à invoquer
leurs réserves à l’acceptation de la compétence de tribunaux inter-
nationaux ou qu’il s’attache une impropriété morale quelconque
au fait d’invoquer les réserves. Les Gouvernements ont un droit
juridique valable à le faire. Il est rare qu’un Gouvernement cité
devant la Cour par voie de requête unilatérale ait reconnu la
compétence de la Cour comme résultant de l'instrument invoqué
par l'État requérant. Dans le cas présent, la Norvège, qui a accepté
la disposition facultative sans aucune réserve, à l'exception de celle
de réciprocité, n’a pas abandonné le droit de décision unilatérale
dont elle bénéficie en vertu de la formule française d'acceptation.

Il est difficile d’attacher de l’importance à la suggestion qu'une
acceptation contenant la « réserve automatique » n’est pas entiére-
ment dépourvue de valeur juridique, vu qu’elle est en état de
fournir une base à l'acceptation de la compétence de la Cour par
voie de soumission volontaire en vertu du principe du forum proro-
gatum. Une telle base n’est pas nécessaire à cette fin. Une requête
unilatérale qui n’est aucunement liée à une acceptation antérieure
de la juridiction de la Cour y suffirait, pourvu que l’État défendeur
consente à se soumettre à la compétence de la Cour.

Si, en droit, une acceptation de cette nature ne constitue pas un
texte incorporant des obligations juridiques, alors la décision de la
Cour en ce sens ne fait rien de plus que de constater un fait; elle

59
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 65

fournit l’occasion, à un Gouvernement qui le veut, de corriger une
déclaration d'acceptation défectueuse; et elle contribue à arrêter
une tendance qui menace de désintégrer le minimum d’accord
incorporé dans la disposition facultative. Je ne suggère pas que la
Cour devrait être guidée par le désir de réaliser ces fins — si impor-
tantes qu'elles soient pour l'intégrité des engagements internatio-
naux et la cause de la justice internationale. I] ne relève pas non
plus du domaine de la Cour d’apprécier la rectitude d’une pratique
selon laquelle un Etat, tout en conservant en fait sa liberté d’action
en matière de soumission des différends à la Cour, gagne les avan-
tages moraux et politiques qui s’attachent à une profession d’adhé-
sion au principe du règlement judiciaire obligatoire. Ce que la Cour
doit faire, c'est appliquer les principes juridiques qui régissent la
question. Il a été dit que puisque les Etats ne sont en rien tenus
d'accepter la compétence de la Cour, et puisque leur acceptation
présente la nature d’un sacrifice volontaire, il ne convient pas de
l’examiner de trop près. La Cour n’a pas à entrer dans des considé-
rations de cette nature. Elle ne peut peser les subtilités des avan-
tages politiques. Car on peut soutenir que si, à la suite d’une telle
acceptation, les États gagnent en prestige et en réputation alors
qu'en fait ils n’abandonnent pas leur liberté de décision, la nature
du sacrifice n’est pas évidente. En outre, alors que le Gouvernement
qui formule la « réserve automatique » conserve sa liberté d'action,
il rejette sur l'État défendeur, qui n’a pas annexé pareille réserve,
la responsabilité qui peut être difficile et parfois embarrassante
dinvoquer une disposition qui, aux yeux de certains, peut être
regardée comme une réserve-odieuse et péremptoire. La présente
affaire a démontré les implications de la situation qui peut en résulter.

Si la Cour pouvait légitimement s'occuper des points qui dépas-
sent le problème immédiatement devant elle, on pourrait considérer
qu'il est de son devoir de décourager, dans la mesure où cela lui
est possible, la désintégration progressive de l'institution de la
disposition facultative dont, entre autres, la tendance à adopter
des réserves comme celle qui est examinée ici fournit la preuve.
Les Gouvernements n’ont aucune obligation juridique ou morale
d'accepter les devoirs du règlement judiciaire obligatoire. En
Yacceptant, ils peuvent les limiter au strict minimum. Mais l’exis-
tence même de ce minimum, pour constituer une obligation
juridique, doit être sujet à la décision de la Cour elle-même et non
du Gouvernement qui l’accepte. Une prétendue obligation, si large
qu'elle soit en apparence, qui laisse au gré de l'État la possibilité
de décider de l’existence même de l'obligation, ne peut servir de
base à un acte sur lequel on prétend fonder la juridiction de la
Cour. Cette opinion paraît radicale et surprenante seulement si
l’on accepte que les principes de droit qui s'appliquent généralement
à la validité des textes prétendant créer une obligation juridique
ne s'appliquent pas dans le cas des Gouvernements. Pareille notion
est incompatible avec les fonctions d’une Cour de Justice,

60
EMPRUNTS NORV. (OP. INDIV. SIR HERSCH LAUTERPACHT) 66

C’est pour cette dernière raison que le problème en cause présente
un aspect plus important encore que celui de la compétence de la
Cour. I soulève une question qui est d’une importance vitale pour
la sauvegarde du caractère judiciaire de la Cour. Cette question est
de savoir s’il peut incomber à la Cour d'appliquer des déclarations
qui ne créent pas en fait de droits et de devoirs juridiques et de
leur donner le statut d’un texte juridique. Le caractère judiciaire
de la Cour peut être mis en péril si elle assume la charge d'interpréter
et d'appliquer des textes qui, étant dépourvus de l'élément d’obli-
gation juridique effective, ne sont essentiellement rien de plus que
des déclarations de portée politique. Ce danger peut être inhérent
à toute tendance à élever à la dignité d'engagement juridique ce
qui n'est rien de plus qu’une déclaration d'intention sans engage-
ment, applicable au gré de l’État intéressé.

* * *

Ma conclusion est donc que, eu égard a la réserve visant les
affaires qui relèvent essentiellement de la compétence nationale
telle qu'elle est entendue par le Gouvernement de la République
française, la déclaration française d'acceptation est nulle pour les
raisons suivantes:

1) Elle est contraire au Statut de la Cour;

2) Elle est incapable de donner lieu à une obligation juridique,
attendu qu’elle revendique et garantit effectivement le droit de
décision unilatérale visant la portée et l'existence de l'obligation
de règlement judiciaire au sujet d’une catégorie large et imprécise
de différends, susceptible d’englober la plupart des différends qui
peuvent être soumis à la Cour;

3) Cette qualification particulière de la réserve forme une partie
essentielle de l'acceptation et il n’est pas possible de la traiter
comme nulle et, en même temps, de retenir la validité de la réserve
à laquelle elle se rattache ou de l'acceptation dans son ensemble.

En conséquence, à mon avis, la Déclaration française d’accep-
tation dans son ensemble doit être tenue pour dénuée d'effet
juridique et incapable de fournir une base à la compétence de la
Cour. C’est pour cette raison qu'à mon avis la Cour est incompétente
pour connaître du différend. La majorité de la Cour est arrivée au
même résultat en partant de la «réserve automatique » et de la
Déclaration française d'acceptation. Je les considère nulles toutes
les deux. Cependant, attendu que la Cour a déclaré expressément
que, eu égard aux circonstances qui lui étaient soumises, son arrêt
ne préjuge pas de la principale question ici posée, j'estime qu’une
opinion individuelle — par opposition à une opinion dissidente —
répond aux exigences de la situation.

(Signé) HERSCH LAUTERPACHT.

6I
